EXHIBIT 6
                                                                                           Exhibit 6



LACKAWANNA COUNTY
Councilman Admits to DUI, Forgery; Resigns
TAYLOR — A borough councilman agreed to resign, right after entering surprise pleas in
Lackawanna County court. Taylor councilman Eugene Gallagher pleaded...




Councilman Admits to DUI, Forgery; Resigns
Author: Dan Ratchford
Published: 3:36 PM EDT April 2, 2015/Updated: 8:41 PM EDT April 2, 2015


TAYLOR -- A borough councilman agreed to resign, right after entering surprise pleas in
Lackawanna County court.
Taylor councilman Eugene Gallagher pleaded guilty Thursday to DUI and forgery.
Gallagher also pleaded guilty to a state election code violation for allegedly asking people to
falsely fill out absentee ballots.
Because of that admission, he can never hold elected office again.
